    U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

L.B., a minor, by and through                    )
Next Friend, MICHAEL BUSCHMAN,                   )
                                                 )
       Plaintiff,                                )
                                                 )
              vs.                                )       Case No: 2:18-cv-04060-BCW
                                                 )
JEFFERSON CITY SCHOOL                            )
DISTRICT, et al.,                                )
                                                 )
       Defendants.                               )

                       DEFENDANTS’ MOTION TO EXCEED
                    PAGE LIMITS SET FORTH IN LOCAL RULE 7.0

       COME NOW Defendants, by and through their attorneys, and for their Motion to

Exceed Page Limits Set Forth in Local Rule 7.0 state as follows:

       1.     The argument section Defendants’ Suggestions in Support of their Motion

for Summary Judgment totals approximately 23 pages. This excludes the Table of

Contents, Table of Authorities and Statement of Facts.

       2.     In this case there are 6 counts brought pursuant to federal and state law

against 2 defendants, all of which require a discussion of the appropriate law and facts

applicable to the respective claim. These discussions include topics under Missouri law

of failure to exhaust administrative remedies, official immunity, public duty doctrine, the

Coverdell Teacher’s Protection Act, negligence, and claims of discrimination under the

Missouri Human Rights Act. These discussions also include analysis of the law of

Plaintiff’s 42 U.S.C. §1983 federal claim. These discussions sometimes require different
analysis for an entity defendant such as the Jefferson City School District, than they do

for an individual defendant such as Defendant James.

       3.     Local Rule 7.0 limits the argument section of Suggestions in Support of a

Summary Judgment Motion to 15 pages, absent leave of the Court.

       4.     Due to the number of claims and defenses in this matter, Defendants

request leave to file an Argument section of Defendant’s Suggestions in Support of their

Motion for Summary Judgment in excess of 15 pages.

       5.     Defendants’ Counsel has spoken with Plaintiff’s Counsel regarding this

Motion. Plaintiff’s counsel stated he would not be taking a position on Defendant’s

Motion to Exceed Page Limit.

       6.     This request is not being made to harass the other side, or to burden the

Court, but rather to get all necessary information before the Court.

       WHEREFORE Defendants respectfully requests the Court grant them leave to file

its Suggestions in Support of Motion for Summary Judgment, which exceeds the

jurisdictional page limit.
                                         Respectfully Submitted,

                                         SCHREIMANN, RACKERS &
                                         FRANCKA, L.L.C.

                                         /s/ Ryan E. Bertels
                                         Ryan E. Bertels, #55167
                                         931 Wildwood Drive, Suite 201
                                         Jefferson City, MO 65109
                                         573-634-7580
                                         573-635-6034 (facsimile)
                                         rb@srfblaw.com

                                         Attorneys for Defendant




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and
foregoing was served upon all parties of record, via the Court’s filing system on October
23, 2018.

                                         /s/ Ryan E. Bertels
                                         Ryan E. Bertels
